La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Hoy nos toca perfilar los contornos de la legítima de-fensa propia en un procedimiento disciplinario administra-tivo bajo las disposiciones del Reglamento de la Policía de Puerto Rico.
*90I
El 6 de mayo de 1993 el Superintendente de la Policía de Puerto Rico (en adelante el Superintendente) emitió una resolución de cargos en la que se le imputaba al Policía José A. Reyes Salcedo haber incurrido en conducta consti-tutiva de las faltas graves 1 y 2 del Art. 14, Sec. 14.5 del Reglamento de Personal de la Policía de Puerto Rico de 4 de mayo de 1981 (en adelante Reglamento de Personal), Estado Libre Asociado de Puerto Rico, pág. 100.(1) Una vez celebrada la vista correspondiente, el Superintendente concluyó que el policía incurrió en las faltas graves impu-tadas, ordenando así la expulsión de Reyes Salcedo del Cuerpo de la Policía. Inconforme con la determinación del Superintendente, el policía expulsado acudió oportuna-mente ante la Comisión de Investigación, Procesamiento y Apelación (en adelante la C.I.P.A.), mediante un recurso de apelación.
La C.I.P.A. celebró la vista del caso el 3 de mayo, 12 de julio y 30 de agosto de 1994, a la cual comparecieron las partes y sus respectivos abogados. El 25 de octubre de 1994 la C.I.P.A. confirmó por mayoría la resolución apelada.(2) Esta resolución se notificó a las partes el 14 de noviembre de 1994. El 23 de noviembre de 1994 el policía solicitó la reconsideración del dictamen emitido por la C.I.P.A. Esta solicitud de reconsideración fue declarada sin lugar me-diante Resolución de 29 de noviembre de 1994, notificada a las partes el 7 de diciembre de 1994.
*91El 10 de enero de 1995 el policía presentó ante el Tribunal Superior, Sala de San Juan, la solicitud de revisión de la resolución emitida por la C.I.P.A.(3) A tenor con el Art. 9.004(a) del Plan de Reorganización Núm. 1 de la Rama Judicial, de 28 de julio de 1994, conocido por la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 23í), y conforme a la Orden Administrativa Núm. XII de 23 de enero de 1995, de las Órdenes Administrativas del Juez Presidente para la Implantación de la Reforma Judicial, el caso nos fue referido. El 28 de junio de 1996 emitimos una resolución en la que concedimos a la Policía de Puerto Rico (en adelante la Policía) el término de veinte (20) días para que mostrara causa por la cual este Tribunal no debería revocar el dictamen de la C.I.P.A., que confirmó la expul-sión del recurrente del Cuerpo de la Policía. La Policía no compareció a mostrar causa.
El recurrente estipuló las determinaciones de hechos re-cogidas en la resolución de la C.I.P.A., cuyo contenido re-producimos a continuación:
Para el 18 de noviembre de 1992 el apelante se desempeñaba como piloto de la Unidad Aerea [sic] de la Policía de Puerto Rico. Ese día a eso de las 10:00 de la noche el apelante llegó al estacionamiento del Centro Comercial Davison Plaza en Levittown. Al dejar su vehículo se dirigió a las cabinas telefó-nicas con el propósito de llamar a su unidad de trabajo para confirmar si al día siguiente tenía que prestar sus servicios. Mientras ésto [sic] ocurría el Pol. Efraín Claudio se encontraba frente a la Tienda Porkys hablando con el Dr. Jorge Amador Martínez y el Dr. Anselmo Fuentes. El doctor Amador le co-mentó que dos muchachas de apariencia rara iban cruzando por el estacionamiento. Cuando el policía Claudio miró vio al apelante en la cabina telefónica, comentó: “Mira quien está ahí” y se dirigió hacía [sic] él por la parte de atrás.
El policía Claudio y el apelante se conocían y eran amigos porque habían estado juntos en la Academia de la Policía.
Cuando el policía Claudio se acercó al apelante lo tocó por la *92espalda y le dijo: “no te muevas, es un asalto”. El apelante no reconoció la voz y al mirar por debajo de su brazo izquierdo advirtió que esa persona portaba un arma de fuego en la cintura. Inmediatamente el apelante sin voltearse tomó con su mano derecha el arma de reglamento que llevaba en la cintura e hizo tres (3) disparos seguidos por debajo de su brazo izquierdo. Cuando el apelante se volteó vio que el individuo iba cayendo a la vez que le decía: “chico, Claudio, soy yo Reyes”. El policía Claudio cayó al pavimento. El Dr. Jorge Amador, quien se encontraba frente a la Tienda Porkis [sic] observó lo ocurrido desde que el policía Claudio se dirigió hacia el apelante. Al oir [sic] las detonaciones corrió hacia ellos y le prestó los primeros auxilios con la ayuda del Dr. Anselmo Fuentes Aponte.
Los disparos hechos por el apelante causaron la muerte al policía Claudio. Los tres disparos causaron cuatro heridas. Tres heridas fueron en el brazo y antebrazo izquierdo. Hubo una herida en el hemitora anterior izquierdo y otra en el lado dere-cho de la espalda. Al ocurrir estos hechos ambos policías ves-tían de civil.
Con anterioridad a estos hechos el apelante fue víctima de un asalto. De este incidente el policía Claudio tenía conocimiento, porque los hechos ocurrieron en Corozal y la investigación se realizó en Bayamón donde trabajaba el policía Claudio y estuvo con el apelante en el Cuartel durante la misma.
Las conclusiones de derecho de la C.I.P.A. se limitaron exclusivamente a decretar incurso en las faltas graves 1 y 2 del Reglamento de Personal, supra, al policía Reyes Sal-cedo, citando el texto de estas disposiciones regla-mentarias.
La solicitud de revisión plantea la comisión de varios errores.(4) El recurrente argumenta, a base de las determi-*93naciones de hecho de la C.I.P.A., que erró ésta al hallar al policía Reyes Salcedo incurso en las faltas graves 1 y 2 del Reglamento de Personal, supra, y por ende, al confirmar su expulsión del Cuerpo de la Policía. Analizamos este recurso a la luz de los argumentos planteados.
II
Generalmente la revisión judicial de decisiones administrativas abarca tres (3) áreas, extendiéndose a: (1) la concesión del remedio apropiado; (2) la revisión de las determinaciones de hecho conforme al criterio de la evidencia sustancial, y (3) la revisión completa y absoluta de las conclusiones de derecho. D. Fernández Quiñones, Derecho' administrativo y Ley de Procedimiento Administrativo Uniforme, Colombia, Ed. Forum, 1993, pág. 521.(5) Tratándose de la revisión judicial de las decisiones de la C.I.P.A., ésta se limita a “cuestiones de derecho y a la determinación de si existe o no evidencia sustancial para sostener las conclusiones de hecho”. 1 L.P.R.A. see. 173. La interpretación judicial se ha encargado de delinear las directrices estatuidas en cuanto al alcance de la revisión judicial.
Una vez más resaltamos la importancia de las de-*94terminaciones de hecho y las conclusiones de derecho con-signadas en una decisión administrativa al ejercer nuestra función revisora. Ya anteriormente tuvimos ocasión de enumerar los objetivos que persigue el efectuar determina-ciones de hecho y conclusiones de derecho, estando entre éstos: (1) proporcionar a los tribunales la oportunidad de revisar adecuadamente la decisión administrativa y facili-tar esta tarea; (2) fomentar que la agencia adopte una de-cisión cuidadosa y razonada dentro de los parámetros de su autoridad y discreción; (3) ayudar a la parte afectada a entender por qué el organismo administrativo decidió como lo hizo, y estando ésta mejor informada, poder decidir si acude al foro judicial o acata la determinación; (4) promo-ver la uniformidad intraagencial, particularmente cuando el proceso decisorio institucional es adoptado por distintos miembros de un comité especial a quienes les está enco-mendado celebrar vistas y recibir la prueba, y (5) evitar que los tribunales se apropien de funciones que correspon-den propiamente a las agencias administrativas bajo el concepto de especialización y destreza (expertise). Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265 (1987).
Constantemente nos han merecido gran consideración y respeto las conclusiones e interpretaciones de los organismos administrativos especializados, limitándonos en el ejercicio de nuestra función revisora a determinar si la agencia actuó arbitraria, ilegal o tan irrazonablemente que su actuación constituyó un abuso de discreción. Fuertes y otros v. A.R.Pe., 134 D.P.R. 947 (1993); Murphy Bernabe v. Tribunal Superior, 103 D.P.R. 692, 699 (1975). No obstante, la deferencia reconocida no equivale a la renuncia de nuestra función revisora en instancias apropiadas y meritorias, como resulta ser cuando el organismo administrativo ha errado en la aplicación de la ley. Fuertes y otros v. A.R.Pe., supra, pág. 953; Rodríguez v. Comisión Industrial, 99 D.P.R. 368, 376 (1970). “[A]l evaluar los ca-*95sos es necesario distinguir entre cuestiones de interpreta-ción estatutaria, en la que los tribunales son especialistas, y cuestiones propias para la discreción o pericia administrativa.” Adorno Quiles v. Hernández, 126 D.P.R. 191, 195 (1990). A fin de cuentas, recordemos que la norma de la evidencia sustancial, aplicable a las determinaciones de hecho, persigue evitar la sustitución del criterio del or-ganismo administrativo en materia especializada por- el criterio del tribunal revisor. En cuanto a conclusiones es-trictamente de derecho, éstas podrán revisarse en todos sus extremos. López v. Junta Planificación, 80 D.P.R. 646, 672-673 (1958). Esta distinción entre determinaciones de hecho y conclusiones de derecho en el ámbito de la revisión judicial amerita deslindar unas de otras. “Debe quedar claro que el ingrediente esencial de este proceso es la fun-ción de aplicar el derecho a los hechos. La aplicación del derecho a los hechos básicos que se han determinado sirve de marco para comenzar la tarea de formular la cuestión de derecho presente en la revisión judicial.” Fernández Quiñones, op. cit, pág. 544.
La cuestión de derecho presente en la revisión judicial puede surgir en el contexto de la aplicación errónea de un reglamento a determinados hechos. Después de todo, los reglamentos crean un estado de derecho que protege a quienes actúan bajo sus disposiciones. Tal es el estado de derecho que surge cuando se promulga un reglamento para implementar la ejecución de una ley y complementarla. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 409 (1980). El Reglamento de Personal implementa y, a la vez, complementa las disposiciones legales que facultan al Superintendente a determinar por reglamento las obligaciones, responsabilidades y conducta de los miembros del Cuerpo de la Policía, 25 L.P.R.A. sees. 1007, 1012, 1013 y 1014.
*96f — I HH HH
La falta 2 del Reglamento de Personal, supra, pág. 100, cataloga como grave el que un policía “[a]mena[ce] con, o ha[ga] uso de un arma de fuego contra cualquier persona, excepto en casos de legítima defensa propia o la de un semejante”. Claramente se reconoce como una excepción a la comisión de esta falta grave que el policía haya actuado en legítima defensa propia. Los requisitos de esta defensa penal serán aplicables a la esfera administrativa en situaciones análogas a la presente, es decir, en el contexto de procedimientos disciplinarios contra miembros del Cuerpo de la Policía por infracciones a la referida falta. (6) Sin embargo, debe entenderse que la utilización de esta defensa penal en la esfera administrativa no altera el grado de prueba (quantum) operante en procedimientos administrativos. La conducta de un miembro de la Policía a quien se le imputa la comisión de faltas bajo el Reglamento de Personal no tiene que ser probada más allá de toda duda razonable. Pagán Hernández v. U.P.R., 107 D.P.R. 720, 749 (1978); Mundo v. Tribunal Superior, 101 D.P.R. 302, 306 (1973). También se debe recordar que el *97procedimiento criminal y el procedimiento disciplinario ad-ministrativo son independientes uno del otro. Mundo v. Tribunal Superior, supra, págs. 304-305; Cruz v. Garrido Morales, 58 D.P.R. 653, 662 —663 (1941). Así las cosas, la absolución en un procedimiento criminal no confiére inmu-nidad en relación con un procedimiento disciplinario admi-nistrativo por los mismos hechos. Pagán Hernández v. U.P.R., supra.
El derecho romano reconoció la legítima defensa en pro-tección de los derechos de propiedad en aquellos casos en que estuviese implicado el riesgo personal y la protección a la honra. En sus orígenes, el derecho anglosajón permitió el empleo de fuerza mortal por parte de la víctima cuando se trataba de un ataque por delito grave, mientras exigía “retirarse hasta la pared” previo al empleo de fuerza mortal por parte de la víctima cuando no se trataba de un ataque por delito grave. “En tiempos modernos la legítima defensa se refiere a cualquier situación que involucre de-fensa de la persona, incluyendo ataques rápidos en delitos menos graves así como también delitos graves.” D. Neva-res-Muñiz, Derecho Penal Puertorriqueño: Parte General, 3ra ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, pág. 226.
En Puerto Rico rige actualmente en materia de legítima defensa de la persona el Art. 22 del Código Penal, 33 L.P.R.A. see. 3095, cuyo texto establece, en lo pertinente:
No incurre en responsabilidad el que defiende su persona, sus bienes o derechos, o su morada, o la persona, bienes o de-rechos, o morada de otros en circunstancias que hicieren creer razonablemente que se ha de sufrir un daño inminente, siem-pre que hubiere necesidad racional del medio empleado para impedir o repeler el daño, falta de provocación suficiente del que ejerce la defensa, y no se inflija más daño que el necesario al objeto.
Para justificar el dar muerte a un ser humano, cuando se alegue legítima defensa, es necesario tener motivos fundados para creer que al dar muerte al agresor se hallaba el agredido o *98la persona defendida en inminente o inmediato peligro de muerte o de grave daño corporal.
La concurrencia de los requisitos siguientes es indispensable para que progrese la legítima defensa de la persona en los casos en que se ha producido la muerte del agresor: (1) que la persona tenga una creencia razonable de que se ha de sufrir un daño inminente; (2) que haya necesidad racional del medio utilizado para impedir o repeler el daño; (3) que no haya provocación de quien invoca la defensa; (4) que no se inflija más daño que el necesario para repeler o evitar el daño, y (5) que la persona tenga motivos fundados para creer que al dar muerte al agresor se hallaba en inminente o inmediato peligro de muerte o de grave daño corporal. Nevares-Muñiz, op. cit., págs. 227-228.
En esencia, “las circunstancias que concurran para justificar la defensa propia deben ser suficientes para excitar el temor de una persona razonable”. Pueblo v. González Román, 129 D.P.R. 933, 940 (1992), citando a Pueblo v. De Jesús Santana, 100 D.P.R. 791, 798 (1972). Esto se refiere propiamente al criterio de la persona prudente y razonable. Pueblo v. González Román, supra, pág. 941. A base de este criterio objetivo, se juzga el temor de determinada persona comparándolo con el de una razonable, de ordinaria prudencia, o un buen padre o una buena madre de familia. El marco de comparación es con aquella persona que “[s]abe todo lo que es de conocimiento corriente en la comunidad”, lo cual permite que este conocimiento común se le impute a cualquiera otra. J.A. Cuevas Segarra, La responsabilidad civil y el daño extracontractual en Puerto Rico, Hato Rey, Pubs. J.T.S., 1993, pág. 89. Instituir este criterio como patrón o modelo necesariamente “varía según los tiempos y lugares, según las circunstancias históricas y la comunidad de que se trate”. J. Echeverría, Lecciones preliminares de teoría general del Derecho y del cambio social, 55 Rev. Jur. U.P.R. 371, 446 (1986).
*99Quien invoca esta defensa ha de creer, al igual que una persona prudente y razonable, que se sufrirá un daño en el futuro inmediato o que el mismo se está llevando a cabo. Esta creencia en cuanto a sufrir un daño inminente es menester interpretarla conjuntamente con el último requisito enumerado. Necesariamente ha de existir una creencia razonable de que se está ante un inminente peligro de muerte o de grave daño corporal para justificar el dar muerte al agresor. Ilustra la profesora Nevares-Muñiz:
... [L]o importante no es si el que invoca la defensa estaba en verdadero peligro de perder su vida o de sufrir grave daño, sino “si las circunstancias eran tales que inducían a una persona prudente a creer que su persona estaba expuesta a tal peligro y racionalmente podía así creerlo y tenía suficiente causa para estimarlo”. (Enfasis suplido.) Nevares-Muñiz, op. cit., pág. 228.
Es preciso recordar que aunque la conducta de quien invoca la defensa ha de ser la de una persona prudente y razonable, ante un peligro repentino e inminente que re-quiera- acción inmediata, dicha conducta no puede ser pe-sada en balanzas muy sofisticadas. Pueblo v. González Román, supra, pág. 940; Pueblo v. De Jesús Santana, supra.
Deben tomarse en consideración “la gravedad del ataque, la naturaleza o importancia del bien que se tutela y las condiciones personales de las partes” al evaluar la necesidad racional del medio utilizado para impedir o repeler el daño. Nevares-Muñiz, op. cit., pág. 231. De ahí que el medio utilizado sea imprescindible de acuerdo con la naturaleza y la importancia del bien jurídico tutelado. Id., pág. 232.
Por otra parte, atiende a la proporcionalidad el que una persona no inflija más daño que el necesario para repeler o evitar el daño. “La cuestión de la proporcionalidad a lo que está relacionada es a la gravedad del daño que se ocasiona por el que invoca la legítima defensa; daño en *100proporción a la inminencia del daño original que se intenta repeler.” Nevares-Muñiz, op. cit, pág. 232. El aspecto de la proporcionalidad, por no tener base matemática alguna, pone de manifiesto la imposibilidad de utilizar juicios de precisión al juzgar la conducta de una persona que se defiende. “Muchas veces la acción es tan rápida y tan ines-perada, que el sujeto agredido no tiene más salida que ac-tuar con la velocidad que sus reflejos le permiten.” íd., pág. 233.
El invocar la defensa no requiere que la persona retroceda hasta colocarse en una posición de indefensión. Pueblo v. González Román, supra; Pueblo v. De Jesús Santana, supra. Es suficiente demostrar que esta persona no ha provocado al agresor para que le sea permitido beneficiarse de esta defensa.
Procedamos a aplicar el derecho expuesto a las determi-naciones de hecho efectuadas por la C.I.P.A.
Entre otras cosas, la C.I.P.A. concluyó que el policía Reyes Salcedo portaba su arma de reglamento cuando se de-tuvo alrededor de las 10:00 p.m. de 18 de noviembre de 1992 en un centro comercial en Levittown, y mientras se encontraba en una cabina telefónica le sorprendió un indi-viduo, a quien no reconoció, que le tocó por la espalda y le dijo: “no te muevas, es un asalto.” También concluyó que el policía Reyes Salcedo, aún estando de espaldas, observó por debajo de su brazo izquierdo que quien le amenazaba portaba un arma de fuego en la cintura. A todas luces, en el Puerto Rico de 1992 el anuncio de un asalto en un estacio-namiento de un centro comercial a las diez (10) de la no-che, y el contacto físico por la espalda, acompañado de ha-ber visto que el individuo estaba armado, evidencian la inminencia del daño. Como cuestión de hecho, el recu-rrente creyó que el daño ya se estaba llevando a cabo. En el Puerto Rico de 1992 cualquier persona prudente y razona-ble hubiese creído que se trataba de un verdadero asalto en el cual corría peligro su vida o podía al menos sufrir grave *101daño corporal. El hecho de que el policía Reyes Salcedo portaba su arma de reglamento, razonablemente aumen-taba su creencia de que corría peligro su vida o al menos estaba expuesto a sufrir grave daño corporal. Una persona prudente y razonable en las circunstancias del policía Reyes Salcedo hubiera temido también por su vida. Aunque entendemos que el policía Claudio no representaba un ver-dadero peligro a la vida del recurrente, este último no po-día creer razonablemente que se tratara de una broma de mal gusto por parte de otro compañero, miembro del Cuerpo de la Policía, mucho menos cuando el agresor ves-tía de civil. Lo anterior nos conduce directamente a eva-luar la necesidad racional del medio utilizado para impedir o repeler el daño. Las circunstancias expuestas ponen de manifiesto que el bien tutelado no era tan sólo la propie-dad, sino la vida misma; el bien de valor más importante de un ser humano. Además, el hecho de que el policía Reyes Salcedo estuviese armado le hacía creer razonable-mente que si su agresor se percataba de esto lo ultimaría inmediatamente. Es decir, se reducía a una cuestión de quién utilizaría su arma de fuego primero. No podemos cerrar los ojos a las realidades de los crímenes violentos en nuestra isla. Una persona prudente y razonable en las cir-cunstancias del recurrente creería que existía una nécesi-dad racional de utilizar su arma de fuego.
Además, concluyó la C.I.P.A. que al percatarse el aquí recurrente del arma que llevaba consigo el individuo que le anuncia el asalto, sin voltearse, tomó con su mano derecha su arma de reglamento y disparó tres (3) veces por debajo de su brazo izquierdo. Estos hechos son indispensables para atender a la proporcionalidad o gravedad del daño ocasionado por quien invoca la defensa. Se podría argu-mentar que un solo disparo bastaba para repeler al agresor. No obstante, esto ignoraría que el recurrente, sin voltearse, siguiendo así las instrucciones del agresor en cuanto a no moverse, dispara por debajo de su brazo *102izquierdo. La posición incómoda en que se efectúan los dis-paros y el hecho de no saber exactamente la posición del agresor nos permiten inferir que, al tratarse de un acto rápido e inesperado, actuó siguiendo sus mejores reflejos. Obsérvese que tan pronto el recurrente se voltea y ve a quien le había disparado no continúa haciéndolo.
Por último, no existe en las determinaciones de la C.I.P.A. hecho alguno que denote provocación por parte del recurrente hacia el agresor ultimado. Ni siquiera puede identificarse que el recurrente tuviese alguna motivación previa. La C.I.P.A. concluyó que el policía Claudio y el po-licía Reyes Salcedo eran amigos desde que estuvieron en la Academia de la Policía.
Como cuestión de derecho, las determinaciones de hecho de la C.I.P.A. justifican la procedencia de la legítima de-fensa propia del policía Reyes Salcedo, pues las circunstan-cias resultaron suficientes para excitar el temor de una persona prudente y razonable.
IV
La falta grave 1 del Reglamento de Personal, supra, pág. 10, consiste en que el policía demuestre “incapacidad manifiesta, ineptitud, descuido, parcialidad o negligencia en el desempeño de sus deberes, funciones y responsabilidades”.
Resulta imprescindible evaluar la conducta de un miembro de la Uniformada a quien se le imputa contravenir la falta grave 1 del Reglamento de Personal, supra, a la luz de sus deberes, funciones y responsabilidades. Por lo tanto, nos hemos de referir inicialmente al Art. 3 de la Ley de la “Policía de Puerto” Rico de 1974, Ley Núm. 26 de 22 de agosto de 1974, según enmendada, 25 L.P.R.A. see. 1003. El aludido articulado crea un organismo civil de orden público denominado “Policía de Puerto Rico”, al cual le impone el deber de: (1) proteger a las per-*103sonas y a la propiedad; (2) mantener y conservar el orden público; (3) observar y procurar la más absoluta protección de los derechos civiles del ciudadano; (4) prevenir, descu-brir y perseguir el delito, y (5) compeler la obediencia a las leyes, las ordenanzas municipales y los reglamentos, den-tro de la esfera de sus atribuciones. Véase también el Art. 5, Secs. 5.1 y 5.2 del Reglamento de Personal, supra, págs. 14-15. La naturaleza de estos deberes y atribuciones es constante, ya que los miembros de la Policía conservan su condición de tales en todo momento, aun cuando están li-bres, siempre que se encuentren dentro de la jurisdicción del Estado Libre Asociado de Puerto Rico. 25 L.P.R.A. see. 1018(g). Recientemente, expresamos que la condición de los policías era ininterrumpida, pues el crimen no tenía horario específico. Sánchez Soto v. E.L.A., 128 D.P.R. 497 (1991).
La prevención del crimen, por parte de un miembro del Cuerpo de la Policía, no excluye aquellos actos criminales que puedan darse contra su propiedad o persona misma. “Lo contrario resultaría en la anomalía de que el policía tendría el deber de defender las vidas de sus semejantes, excepto la suya propia. El policía, al igual que los demás ciudadanos, tiene el derecho a convivir con su prójimo en paz, sin que impunemente se cometan en su contra actos delictivos.” Sánchez Soto v. E.L.A., supra, pág. 503.
Las reglas que rigen a la Policía, promulgadas por el Superintendente, establecen la conducta que deben observar sus miembros y también particularizan aquella que se desvía de sus deberes, funciones y responsabilidades. Sirven claramente para ilustrar lo antes dicho las reglas sobre portación y uso de armas de reglamento y las reglas sobre faltas que conllevan la imposición de sanciones disciplinarias. El Capítulo 11(F)(5) del Manual sobre Uso y Manejo de Armas de Fuego indica que un policía portará su arma de reglamento en todo mo-*104mentó, aun estando fuera de servicio.(7) En cuanto al uso del arma de fuego, según explicamos anteriormente, el Re-glamento de Personal declara que un policía no podrá ame-nazar con o hacer uso de un arma de fuego contra una persona, salvo en casos de legítima defensa propia o la de un semejante.
¿Constituye negligencia la utilización de un arma de re-glamento que porta un policía fuera de su horario de ser-vicio, dándole muerte a una persona en legítima defensa propia?(8)
En Puerto Rico existen tanto la negligencia civil como la criminal. La diferencia entre una y otra más bien gira en torno a una cuestión de gradación en la conducta desplegada. Pueblo v. Ruiz Ramos, 125 D.P.R. 365, 387 (1990). La negligencia civil de omisión se define como la falta del debido cuidado, consistente en no anticipar y prever las consecuencias racionales de la omisión de un acto que una persona prudente habría de prever en las mismas circunstancias. Ramos v. Carlo, 85 D.P.R. 353, 358 (1962). El no anticipar y prever las consecuencias racionales de la omisión de un acto debe estar basado en las probabilidades y no en las posibilidades. Pacheco v. A.F.F., 112 D.P.R. 296, 301 (1982). La negligencia criminal, según el Art. 16 del Código Penal, 33 L.P.R.A. see. 3063, consiste en producir un resultado delictivo sin quererlo, por impruden-*105cia, descuido, falta de circunspección, impericia o inobser-vancia de la ley, a base del criterio de la persona prudente y razonable. Pueblo v. Ruiz Ramos, supra, pág. 389. La negligencia criminal es mayor en grado que la negligencia civil. Pueblo v. Ruiz Ramos, supra, pág. 388.
Ahora bien, la legítima defensa propia es una causa excluyente de negligencia cuando así lo autoriza alguna disposición legal. J. Santos Briz, La responsabilidad civil: derecho sustantivo y derecho procesal, 5ta ed., Madrid, Ed. Montecorvo, 1989, pág. 35.
El policía Reyes Salcedo portaba legítimamente su arma de reglamento y la utilizó en legítima defensa propia. El recurrente cumplió con sus deberes, funciones y respon-sabilidades, obedeciendo las disposiciones estatutarias y reglamentarias descritas previamente. La inobservancia de las referidas disposiciones estatutarias y reglamenta-rias hubiera dado lugar a negligencia. La utilización del arma de reglamento en legítima defensa propia por parte del policía Reyes Salcedo, conforme lo autoriza la falta grave 2 del Reglamento de Personal, supra, hace incompatible cualquier determinación de negligencia por parte de éste en el desempeño de sus deberes, funciones y responsabilidades.
Por los fundamentos anteriormente expuestos, se revoca la resolución de la C.I.PA. y se ordena al Superintendente de la Policía la reinstalación del recurrente y el pago de los correspondientes sueldos dejados de percibir.
Los Jueces Asociados Señores Hernández Denton y Fus-ter Berlingeri emitieron unas opiniones disidentes.

 Las faltas graves 1 y 2 del Reglamento de Personal de la Policía de Puerto Rico de 4 de mayo de 1981 (en adelante Reglamento de Personal), Estado Libre Asociado de Puerto Rico, pág. 100, imputadas al policía Reyes Salcedo consisten, respectivamente, en:
“1. Demostrar incapacidad manifiesta, ineptitud, descuido, parcialidad o ne-gligencia en el desempeño de sus deberes, funciones y responsabilidades.
“2. Amenazar con, o hacer uso de un arma de fuego contra cualquier persona, excepto en casos de legítima defensa propia o la de un semejante.”


 El Comisionado Juan José Ríos Martínez disintió de la mayoría, estando ésta a su vez compuesta por los Comisionados Edgardo Muñiz, José Veray, Jr., Vicente López Pérez y Miguel A. Lafitte.


 Los treinta (30) días para acudir en revisión vencían el 6 de enero de 1995 (Día de Reyes). Por tratarse de un día feriado, el término se extendió hasta el próximo día hábil, es decir, hasta el 10 de enero de 1995.


 “1. Erró la Comisión de Investigación, Procesamiento y Apelación de la Poli-cía de Puerto Rico al encontrar incurso al Apelante por las Faltas Graves conforme a las Reglas 1 y 2 del Reglamento de la Policía de Puerto Rico confirmando la expulsión del Apelante por parte del Superintendente de la Policía de Puerto Rico, la cual ocurrió el 6 de mayo de 1993.
“2. Erró la Comisión al confirmar la Resolución de despido del Superinten-dente cuando no se probó la culpabilidad del Apelante más allá de duda razonable ante la prueba conflictiva presentada por la Policía de Puerto Rico.
“3. Erró la Comisión al no darle veracidad a la defensa propia presentada por el Apelante, se estipuló la declaración jurada del Apelante ante la Policía de Puerto Rico, la cual fue corroborada por los peritos que se utilizaron por el Ministerio Fiscal y en este proceso por la Policía de Puerto Rico y en adición por los agentes investí-*93gadores que fueron utilizados por El Pueblo de Puerto Rico en la esfera criminal y por la División Legal de la Policía de Puerto Rico en el presente caso. “4. Erró la Comisión al no determinar a base de la prueba presentada por la Policía de Puerto Rico que el occiso, Policía Efraín Claudio, en el caso que dio margen a la expulsión del Apelante, fue negligente en su conducta.
“5. Erró la Comisión al no tomar en consideración la conducta negligente, falta de madurez y cordura del occiso quien provocó su propia muerte.”


 Esta norma está contenida en la See. 4.5 de la Ley de Procedimiento Admi-nistrativo Uniforme del Estado Libre Asociado de Puerto Rico de 1988, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2175, disponiendo sobre el alcance de la revisión judicial:
“El tribunal podrá conceder el remedio apropiado si determina que el peticiona-rio tiene derecho a un remedio.
“Las determinaciones de hechos de las decisiones de las agencias serán sosteni-das por el tribunal, si se basan en evidencia sustancial que obra en el expediente administrativo.
“Las conclusiones de derecho serán revisables en todos sus aspectos por el tribunal.”


 Aunque ante nuestra consideración tenemos una situación que permite la aplicación de la norma penal sobre legítima defensa propia, por disposición expresa de la Falta Grave 2 del Reglamento de Personal, supra, en In re De Castro, 100 D.P.R. 184 (1971), reconocimos dentro de un procedimiento disciplinario contra un juez, que la conducta violenta de éste, ausente el haber actuado en legítima defensa propia, constituye conducta altamente impropia que amerita su separación del cargo de Juez de Distrito.
Sin embargo, adviértase que en Pagán Hernández v. U.P.R., 107 D.P.R. 720, 743 (1978), expresamos que para cumplir con el debido proceso de ley, no es necesario aplicar a procedimientos disciplinarios administrativos todas aquellas normas apli-cables a procedimientos criminales. A estos efectos manifestamos:
“... No puede afirmarse, sin embargo, que sean de aplicación a acciones admi-nistrativas disciplinarias, en términos absolutos, todos los criterios elaborados para los procedimientos criminales. No puede hacerse tal aplicación indiscrim-inadamente. Hay que analizar los fundamentos y los propósitos de cada norma penal que se quiera aplicar al proceso administrativo. Hay también que analizar el propó-sito y las consecuencias de ese proceso administrativo al cual se pueden aplicar las normas de origen penal. Sólo si los fines o fundamentos de la norma penal cumplen el mismo propósito en el proceso administrativo, si su aplicación no crea un desca-labro en el orden administrativo, procede su aplicación.”


 Aunque el Manual sobre Uso y Manejo de Armas de Fuego, revisado en 1987, estuvo vigente al momento en que ocurrieron los hechos en cuestión, actualmente rige la Orden General Núm. 95-Í3 del Superintendente de la Policía sobre normas y procedimientos para el uso, la portación, el mantenimiento y disposición de las ar-mas de reglamento. El subinciso (6) del inciso (E) de la mencionada orden, mantiene en vigor la obligación de los policías de portar su arma de reglamento en todo mo-mento, aun estando fuera de servicio.


 En ausencia de conclusiones de derecho, relativas a los conceptos incapaci-dad manifiesta, ineptitud y parcialidad, y tomando en consideración las determina-ciones de hecho efectuadas por la C.I.P.A., estimamos improcedente abordar la dis-cusión de los conceptos aludidos. Nótese que la falta de cuidado o el descuido está expuesto en la definición de lo que constituye negligencia. Por lo tanto, no habremos de discutirlo individualmente.
Nuevamente reiteramos que la ausencia de conclusiones de derecho perjudica el apropiado ejércicio de nuestra función revisora.